—In a proceeding pursuant to General Municipal Law *427§ 50-e (5) for leave to serve a late notice of claim, the petitioners appeal from an order of the Supreme Court, Rockland County (Lefkowitz, J.), dated September 25, 1991, which denied the application, and from so much of an order of the same court, dated January 21, 1992, as denied their motion for renewal.
Ordered that the order dated September 25, 1991, is affirmed; and it is further,
Ordered that the order dated January 21, 1992, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
The petitioners have failed to adequately explain the delay in seeking the relief requested. The petitioners’ delay was unrelated to the injured youth’s infancy, but rather, was related to a delay in discovering a causal relationship between the injury and the incident (see, Matter of Coyne v Cold Spring Harbor Cent. School Dist., 132 AD2d 660; Matter of Morgan v City of Elmira, 115 AD2d 885).
Under the circumstances, we find that the application for leave to file a late notice of claim and the motion for renewal were properly denied (see, Matter of Schirripa v Birch Lane Elementary School, 154 AD2d 536). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.